Citation Nr: 0909875	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis with plantar heel spur (claimed as heel aches, 
pain, and impaired walking).


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1979 and from June 1979 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the issues of entitlement to increased 
ratings for degenerative disc disease, diabetes mellitus, 
hypertension, and erectile dysfunction were certified to the 
Board and docketed separately as No. 07-29 631.  The Board is 
issuing a separate decision on that appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his current bilateral plantar 
fasciitis with plantar heel spur is the result of serving as 
an airborne combat infantry soldier for over 20 years.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Here, service treatment records show that the Veteran 
reported foot trouble during the July 1993 retirement 
examination.  At a VA podiatry consultation in September 
2005, the Veteran was diagnosed with plantar fasciitis 
bilaterally and plantar heel spur on the right foot.  The 
Veteran has not been afforded a VA examination for his feet.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks in making 
a determination as to when a VA examination is necessary are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  

The Board finds that the evidence of foot problems in 
service, the current diagnosis, and the Veteran's prolonged 
service as an infantry soldier are enough to trigger VA's 
duty to conduct an examination under the McClendon criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his feet.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination, and all indicated special 
studies and tests should be accomplished.  
The report of the examination must include 
all current diagnoses relating to the 
Veteran's feet.  For each diagnosis, the 
examiner should state a medical opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any disease or injury in service, 
including reported repetitive activity in 
service.  Provide a complete rationale for 
each opinion.

2.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
Veteran with a supplemental statement of 
the case and afford an opportunity to 
respond before returning the record to the 
Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




